        Case 4:13-cv-04513-PJH Document 258 Filed 02/11/19 Page 1 of 7



 1   CHRISTOPHER STRETCH
     (CA Bar No. 166752)
 2   christopher.stretch@pillsburylaw.com
     PILLSBURY WINTHROP SHAW PITTMAN LLP
 3   4 Embarcadero Center, Suite 2200
     San Francisco, CA 94111
 4   Tel:    (415) 983-1000
     Fax: (415) 983-1200
 5
     Attorneys for Defendant Facebook, Inc.
 6

 7   [See signature block for list of additional counsel]

 8

 9
                                     UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                             OAKLAND DIVISION
12
     EVOLUTIONARY INTELLIGENCE, LLC,                            Case No. 4:13-cv-04513-PJH
13
                                  Plaintiff-Counterclaim        DEFENDANTS’ STATEMENT OF
14                                Defendant,                    NON-OPPOSITION TO PLAINTIFF
                                                                EVOLUTIONARY INTELLIGENCE
15                           v.                                 LLC’S MOTION FOR
                                                                CONSOLIDATION
16   SPRINT NEXTEL CORPORATION, et al.,
                                                                Date:    April 3, 2019
17                                Defendants-                   Time:    9:00 a.m.
                                  Counterclaim                  Judge:   Honorable Phyllis J. Hamilton
18                                Plaintiffs.                   Room:    Courtroom 3, 3rd Floor

19

20   EVOLUTIONARY INTELLIGENCE, LLC,                            Case No. 4:13-cv-04201-PJH

21                                Plaintiff-Counterclaim
                                  Defendant,
22                                                              Related with 4:13-cv-04513-PJH
                             v.
23
     APPLE INC.,
24
                                  Defendant-
25                                Counterclaim Plaintiff.

26

27

28
     DEFS.’ STMT. OF NON-OPP. TO CONSLIDATION                     CASE NO. 4:13-CV-04513-PJH AND RELATED CASES
                                                            1

                                                                                                  4815-7460-2120.v1
        Case 4:13-cv-04513-PJH Document 258 Filed 02/11/19 Page 2 of 7



 1   EVOLUTIONARY INTELLIGENCE, LLC,                            Case No. 4:13-cv-04202-PJH
 2                                Plaintiff-Counterclaim
                                  Defendant,
 3                                                              Related with 4:13-cv-04513-PJH
                             v.
 4
     FACEBOOK, INC.,
 5
                                  Defendant-
 6                                Counterclaim Plaintiff.
 7
     EVOLUTIONARY INTELLIGENCE, LLC,                            Case No. 4:13-cv-04203-PJH
 8
                                  Plaintiff-Counterclaim
 9                                Defendant,
                                                                Related with 4:13-cv-04513-PJH
10                           v.
11   FOURSQUARE LABS, INC.,
12                                Defendant-
                                  Counterclaim Plaintiff.
13

14   EVOLUTIONARY INTELLIGENCE, LLC,                            Case No. 4:13-cv-04204-PJH
15                                Plaintiff-Counterclaim
                                  Defendant,
16                                                              Related with 4:13-cv-04513-PJH
                             v.
17
     GROUPON, INC.,
18
                                  Defendant-
19                                Counterclaim Plaintiff.
20
     EVOLUTIONARY INTELLIGENCE, LLC,                            Case No. 4:13-cv-04205-PJH
21
                                  Plaintiff-Counterclaim
22                                Defendant,
                                                                Related with 4:13-cv-04513-PJH
23                           v.
24   LIVINGSOCIAL, INC.,
25                                Defendant-
                                  Counterclaim Plaintiff.
26

27

28
     DEFS.’ STMT. OF NON-OPP. TO CONSLIDATION                     CASE NO. 4:13-CV-04513-PJH AND RELATED CASES
                                                            2

                                                                                                  4815-7460-2120.v1
        Case 4:13-cv-04513-PJH Document 258 Filed 02/11/19 Page 3 of 7



 1   EVOLUTIONARY INTELLIGENCE, LLC,                            Case No. 4:13-cv-04206-PJH
 2                                Plaintiff-Counterclaim
                                  Defendant,
 3                                                              Related with 4:13-cv-04513-PJH
                             v.
 4
     MILLENNIAL MEDIA, INC.,
 5
                                  Defendant-
 6                                Counterclaim Plaintiff.
 7
     EVOLUTIONARY INTELLIGENCE, LLC,                            Case No. 4:13-cv-04207-PJH
 8
                                  Plaintiff-Counterclaim
 9                                Defendant,
                                                                Related with 4:13-cv-04513-PJH
10                           v.
11   TWITTER, INC.,
12                                Defendant-
                                  Counterclaim Plaintiff.
13

14   EVOLUTIONARY INTELLIGENCE, LLC,                            Case No. 4:13-cv-03587-PJH
15                                Plaintiff-Counterclaim
                                  Defendant,
16                                                              Related with 4:13-cv-04513-PJH
                             v.
17
     YELP, INC.,
18
                                  Defendant-
19                                Counterclaim Plaintiff.
20

21

22

23

24

25          ///
26          ///
27          ///
28
     DEFS.’ STMT. OF NON-OPP. TO CONSLIDATION                     CASE NO. 4:13-CV-04513-PJH AND RELATED CASES
                                                            3

                                                                                                  4815-7460-2120.v1
        Case 4:13-cv-04513-PJH Document 258 Filed 02/11/19 Page 4 of 7



 1          Pursuant to Civil L.R. 7-3(b), and the Court’s discretion to consolidate these related cases,
 2   Defendants do not oppose Plaintiff’s Motion to Consolidate the nine related cases (Dkt. No. 240)
 3   for the limited purpose of resolving Plaintiff’s Motion for Relief from Judgment Pursuant to Rule
 4   60(b)(6) (Dkt. No. 239).
 5

 6   Dated: February 11, 2019                         Respectfully submitted,
 7
                                                            /s/ Christopher Stretch
 8
                                                      CHRISTOPHER STRETCH
 9                                                    (CA Bar No. 166752)
                                                      christopher.stretch@pillsburylaw.com
10                                                    PILLSBURY WINTHROP SHAW PITTMAN
                                                      LLP
11                                                    4 Embarcadero Center, Suite 2200
                                                      San Francisco, CA 94111
12                                                    Tel:    (415) 983-1000
                                                      Fax: (415) 983-1200
13
                                                      HEIDI L. KEEFE (CA Bar No. 178960)
14                                                    hkeefe@cooley.com
                                                      MARK R. WEINSTEIN (CA Bar No.
15                                                    193043) mweinstein@cooley.com
                                                      REUBEN H. CHEN (CA Bar No. 228725)
16                                                    rchen@cooley.com
                                                      COOLEY LLP
17                                                    3175 Hanover Street
                                                      Palo Alto, CA 94304
18                                                    Phone:      (650) 843-5000
                                                      Facsimile: (650) 849-7400
19
                                                      Attorneys for Defendant Facebook, Inc.
20

21                                                          /s/ Jeffrey Ostrow

22                                                    JEFFREY E. OSTROW (CA Bar No.
                                                      213118)
23                                                    jostrow@stblaw.com
                                                      SIMPSON THACHER & BARTLETT LLP
24                                                    2475 Hanover Street
                                                      Palo Alto, California 94304
25                                                    Telephone: (650) 251-5000
                                                      Facsimile: (650) 251-5002
26
                                                      Attorneys for Defendant Apple Inc.
27

28
     DEFS.’ STMT. OF NON-OPP. TO CONSLIDATION              CASE NO. 4:13-CV-04513-PJH AND RELATED CASES
                                                      4

                                                                                            4815-7460-2120.v1
        Case 4:13-cv-04513-PJH Document 258 Filed 02/11/19 Page 5 of 7



 1
                                                      /s/ Colby Springer
 2
                                                Colby B. Springer (CA Bar No. 214868)
 3                                              cspringer@polinelli.com
                                                Hannah T. Yang (CA Bar No. 311814)
 4                                              hyang@polsinelli.com
                                                POLSINELLI LLP
 5                                              Three Embarcadero Center, Suite 2400
                                                San Francisco, CA 94111
 6                                              Telephone:     415.248.2100
                                                Facsimile:     415.248.2101
 7
                                                Jay E. Heidrick (Pro Hac Vice)
 8                                              jheidrick@polsinelli.com
                                                POLSINELLI PC
 9                                              900 W. 48th Place, Suite 900
                                                Kansas City, MO 64112
10                                              Telephone:     816.572.4765
                                                Facsimile:     816.817.0452
11
                                                Karen Zelle Morris (Pro Hac Vice)
12                                              kzmorris@polsinelli.com
                                                POLSINELLI PC
13                                              100 S. 4th Street, Suite 1000
                                                St. Louis, MO 63102
14                                              Telephone:      314.889.8000
                                                Facsimile:     314.622-6775
15
                                                Attorneys for Defendants Sprint Nextel
16                                              Corporation, Sprint Communications
                                                Company L.P., Sprint Spectrum, L.P., and
17                                              Sprint Solutions, Inc.
18
                                                      /s/ Karen Boyd
19

20                                              Karen Boyd (State Bar No. 189808)
                                                boyd@turnerboyd.com
21                                              TURNER BOYD LLP
                                                702 Marshall Street, Suite 640
22                                              Redwood City, CA 94068
23                                              Tel: (650) 521-5930
                                                Fax: (650) 521-5931
24
                                                Craig R. Smith (Pro Hac Vice)
25                                              csmith@lalaw.com
                                                Eric P. Carnevale (Pro Hac Vice)
26                                              ecarnevale@lalaw.com
                                                LANDO & ANASTASI, LLP
27                                              Riverfront Office Park
                                                One Main Street – 11th Floor
28                                              Cambridge, MA 02142
     DEFS.’ STMT. OF NON-OPP. TO CONSLIDATION        CASE NO. 4:13-CV-04513-PJH AND RELATED CASES
                                                5

                                                                                     4815-7460-2120.v1
        Case 4:13-cv-04513-PJH Document 258 Filed 02/11/19 Page 6 of 7


                                                Tel: (617) 395-7000
 1                                              Fax: (617) 395-7070
 2                                              Attorneys for Defendant Foursquare Labs,
                                                Inc.
 3
                                                      /s/ Thomas Duston
 4
                                                Thomas L. Duston (Pro Hac Vice)
 5                                              tduston@marshallip.com
                                                MARSHALL, GERSTEIN & BORUN LLP
 6                                              6300 Willis Tower
                                                233 S. Wacker Drive
 7                                              Chicago, IL 60606-6357
                                                Telephone: (312) 474-6300
 8                                              Facsimile: (312) 474-0448
 9                                              Attorneys for Defendants Groupon, Inc.
                                                and Living Social, Inc.
10

11                                                    /s/ Matthew Brigham

12                                              Matthew J. Brigham (CA State Bar No.
                                                191428)
13                                              mbrigham@cooley.com
                                                COOLEY LLP
14                                              Five Palo Alto Square
                                                3000 El Camino Real
15                                              Palo Alto, CA 94306-2155
                                                Telephone: (650) 843-5000
16                                              Facsimile: (650) 857-0663

17
                                                Christopher C. Campbell (Pro Hac Vice)
18                                              ccampbell@cooley.com
                                                COOLEY LLP
19                                              One Freedom Square – Reston Town Center
                                                11951 Freedom Drive
20                                              Reston, Virginia 20190-5656
                                                Telephone: (703) 456-8000
21                                              Facsimile: (703) 456-8100

22                                              Attorneys for Defendant Millennial Media,
                                                Inc.
23
                                                      /s/ Steven Moore
24
                                                Steven D. Moore (State Bar No. 290875)
25                                              mmeyer@kilpatricktownsend.com
                                                KILPATRICK TOWNSEND &
26                                              STOCKTON LLP
                                                Two Embarcadero Center, Suite 1900
27                                              San Francisco, CA 94111
                                                Telephone: (415) 576-0200
28                                              Facsimile: (415) 576-0300
     DEFS.’ STMT. OF NON-OPP. TO CONSLIDATION        CASE NO. 4:13-CV-04513-PJH AND RELATED CASES
                                                6

                                                                                     4815-7460-2120.v1
        Case 4:13-cv-04513-PJH Document 258 Filed 02/11/19 Page 7 of 7



 1
                                                       Matthew J. Meyer (State Bar No. 284578)
 2                                                     mmeyer@kilpatricktownsend.com
                                                       KILPATRICK TOWNSEND &
 3                                                     STOCKTON LLP
                                                       1080 Marsh Road
 4                                                     Menlo Park, CA 94025
                                                       Telephone: (650) 326-2400
 5                                                     Facsimile: (650) 326-2422
 6
                                                       Attorneys for Defendants Yelp Inc. and
 7                                                     Twitter, Inc.
 8

 9

10   Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in the filing of this document.
11

12   Dated: February 11, 2019                              By:     /s/ Christopher Stretch
                                                                     Christopher Stretch
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFS.’ STMT. OF NON-OPP. TO CONSLIDATION               CASE NO. 4:13-CV-04513-PJH AND RELATED CASES
                                                       7

                                                                                             4815-7460-2120.v1
